Citation Nr: 1047505	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-06 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a kidney disorder.

2. Entitlement to service connection for erectile dysfunction.

3. Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.  
He is the recipient of the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In December 2009, the Board remanded the 
case to the agency of original jurisdiction (AOJ) to allow for 
scheduling of a hearing, and it now returns to the Board for 
appellate review. 

In June 2010, the Veteran testified at a personal hearing before 
the undersigned, sitting at the RO.  A transcript of the hearing 
is associated with the claims file.

At the hearing, the Veteran also submitted additional evidence 
consisting of multiple photographs.  See 38 C.F.R. § 20.1304 
(2010).  The Board notes that the Veteran waived AOJ 
consideration of such evidence.  Id.  Therefore, the Board may 
properly consider such evidence in rendering its decision.

The Board notes that the Veteran filed a timely notice of 
disagreement with the initial rating assigned for his service-
connected bilateral hearing loss, but later withdrew that appeal.  
Therefore, the Board does not have jurisdiction over that issue.

The issues of entitlement to service connection for erectile 
dysfunction and PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On June 7, 2010, prior to promulgation of a decision by the Board 
on the issue of entitlement to service connection for a kidney 
disorder, the Veteran requested to withdraw his appeal on this 
issue.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  The appellant withdrew his claim of entitlement to 
service connection for a kidney disorder at the June 2010 
hearing, and as such, there remain no allegations of errors of 
fact or law for appellate consideration for this issue.  
Accordingly, the Board does not have jurisdiction to review the 
issue of entitlement to service connection for a kidney disorder.  
This issue is, therefore, dismissed.


ORDER

The issue of entitlement to service connection for a kidney 
disorder is dismissed.




REMAND

Although cognizant of the delay that will result, the Board finds 
that a remand is necessary with respect to the Veteran's erectile 
dysfunction and PTSD claims.  Specifically, the Board determines 
that further development is necessary by way of VA examinations.

With regard to the Veteran's erectile dysfunction, the Board 
observes that the Veteran was afforded a VA examination in March 
2006.  The examiner found that there was not a relationship 
between the erectile dysfunction and service-connected diabetes 
mellitus because the erectile dysfunction pre-existed the 
diabetes mellitus.  However, he did not discuss whether the 
Veteran's erectile dysfunction was aggravated by his service-
connected diabetes mellitus.  Further, the examiner did not 
contemplate evidence showing elevated glucose levels prior to the 
formal diagnosis of diabetes mellitus in April 2005.  Thus, the 
Board finds that the examination is inadequate, and another 
examination must be scheduled.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).              

As for the PTSD claim, effective July 13, 2010, the regulations 
governing adjudication of service connection for posttraumatic 
stress disorder (PTSD) were changed, in certain circumstances, 
with respect to the evidentiary standard for establishing the 
required in-service stressor.  For cases pending before VA as of 
that date, the following regulation applies:

If a stressor claimed by a veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. 
Reg. 39843 (July 13, 2010).  VA treatment records show that the 
Veteran has a diagnosis of PTSD; however, these records do not 
fully discuss the Veteran's claimed stressors or how the 
Veteran's symptoms meet the criteria for a PTSD diagnosis.  Thus, 
a VA examination is warranted to determine whether the Veteran 
has PTSD under the DSM-IV criteria and if the PTSD is related to 
his reported in-service stressors. 

Finally, at his June 2010 hearing, the Veteran testified to 
receiving regular psychiatric treatment at the Mobile VA facility 
and to private treatment for his service-connected diabetes 
mellitus.  The most recent VA treatment record in the claims file 
is dated in January 2006.  Thus, all VA treatment records from 
the Mobile VA facility dated from January 2006 onward must be 
obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file).  As for the 
private treatment records, the Veteran should be asked to 
identify and authorize release of those records to VA.

Accordingly, the case is REMANDED for the following action:

1.	Request all VA treatment records dated 
from January 2006 onward from the Mobile 
VA facility.

2.	Request that the Veteran identify and 
authorize release of any outstanding 
private treatment records, to include the 
records from Dr. S discussed at his June 
2010 hearing.
3.	All requests and responses, positive and 
negative, related to the above actions, 
should be associated with the claims file. 

4.	Schedule the Veteran for a VA examination 
in order to ascertain the etiology of his 
erectile dysfunction.  The claims file 
should be made available for review, and 
the examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the Veteran, 
the examiner should respond to the 
following:

a.	Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's service-connected 
diabetes mellitus manifested prior to 
April 2005, and if so, when?

b.	Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's erectile 
dysfunction is aggravated, i.e. 
increased in severity beyond its 
normal progression, by his service-
connected diabetes mellitus?
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

5.	Schedule the Veteran for a VA psychiatric 
examination in order to ascertain the 
existence and etiology of his claimed 
PTSD.  The claims file should be made 
available for review, and the examination 
report should reflect that such review 
occurred.  Upon a review of the record and 
examination of the Veteran, the examiner 
should respond to the following:
a.	Determine whether the Veteran meets 
the DSM-IV criteria for a diagnosis 
of PTSD.

b.	Identify all stressor events that are 
causally related to the Veteran's 
PTSD and state whether the PTSD is 
related to military service.

c.	If the Veteran has an acquired 
psychiatric disorder other than PTSD, 
provide that diagnosis and opine as 
to whether it is at least as likely 
as not that the Veteran's acquired 
psychiatric disorder is causally or 
etiologically related to his military 
service.  

A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted 
in forming the opinion.  

6.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated, 
to include all evidence received since the 
February 2008 statement of the case.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.
 
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


